Fish, C. J.
In a suit on a “mortgage note” it appeared from a copy thereof attached to the petition that the instrument upon which the action was based was not signed by defendants in the space on the blank lines at the conclusion of that portion of the instrument purporting to be a note, but that defendants did subscribe their names at the proper place below the mortgage and at the conclusion of the whole instrument. What purported to be a note and a 'mortgage were upon the same sheet of paper, the note being at the top, with spaces at its conclusion for the signatures of the makers, and the mortgage immediately following it also having blank lines at the end for the signa*221tures of the makers. The mortgage contained a description of the note to secure which it was given. The defendants demurred to the petition, on the grounds that “there is not attached to said petition a copy of any note purporting to be signed by these defendants,” and that the copy of the note so attached shows “on its face that it was never signed by these defendants.” Upon the hearing the court entered the following judgment: “Upon argument, the within demurrer is overruled, it appearing that the paper attached to original suit is written on one sheet of paper and over the signatures of the defendants.” Held, that the court did not err in overruling the demurrer. See Mason v. Parker, 101 Ga. 659 (28 S. E. 985).
May 12, 1916.
Complaint. Before Judge George. Wilcox superior court. January 13, 1915.
M. B. Cannon, for plaintiffs in error.
Hal Lawson, contra.

Judgment affirmed.


All the Justices concur.